DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of claims 1-11 in the reply filed on 11/22/2021 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome for the Examiner to search and examine all of the claims presented.  This is not found persuasive because as detailed in the Requirement for Restriction dated 09/22/2021, the apparatus as claimed can be used to practice another and materially different process.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/22/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedal (US8119053).

In reference to claim 1:
Bedal discloses a method of additive manufacturing utilizing a selective layer deposition process (col 1 ln 20-25, 49-60), the method comprising:
measuring a transfuse force between a transfuse roller and a part build surface ;
measuring an angular position of the transfuse roller over time (col 5 ln 33-37);
estimating a component of a transfuse force variation that is periodic in a rotational period of the transfuse roller (col 11 ln 20-24; Applicant’s Fig. 4 showing that pressure is a periodic transfuse force); and
determining a periodic height adjustment between the part build surface and the transfuse roller to reduce pressure variations in transfuse roller force on the build part surface (Col 11 ln 62-col 12 ln 15).

In reference to claim 2:
In addition to the discussion of claim 1, above, Bedal further discloses further comprising adjusting a vertical position between the transfuse roller and the part build surface to reduce pressure variations in transfuse roller force on the build part surface (col 11 ln 51-59).

In reference to claim 3:


In reference to claim 4:
In addition to the discussion of claim 2, above, Bedal further discloses wherein adjusting a vertical position between the transfuse roller and the part build surface comprises adjusting a vertical position of a build platform on which the part is built (col 11 ln 51-66).

In reference to claim 5:
In addition to the discussion of claim 4, above, Bedal further discloses wherein adjusting a vertical position of a build platform comprises oscillating the vertical position of the build platform to counter pressure variations between the transfuse roller and the part build surface (col 12 ln 11-15).

In reference to claim 10:
In addition to the discussion of claim 1, above, Bedal further discloses wherein determining a build platform height adjustment is based on a sine or cosine pattern of force as measured by a load cell on the transfuse roller during a calibration routine (As disclosed in Applicant’s Fig. 4, the pressure is a sine or cosine pattern. Because Bedal is determining the height adjustment based on a detected pressure the force, e.g. pressure, used for the determination will be a sine or cosine pattern).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedal.
In addition to the discussion of claim 5, above, Bedal does not explicitly disclose wherein oscillating the build platform comprises oscillating in a sinusoidal oscillation pattern of about 1/1000 of an inch. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP § 2144.05, II.). As applied to the instant application, Bedal discloses adjusting the height of the build platform using a stepper motor and encoder to control the force applied (col 12 ln 6-23). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine an optimum or workable range for moving the build platform by routine experimentation.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedal as applied to claim 1, above, and further in view of Comb (US20150266242).

In reference to claims 7 and 8:
In addition to the discussion of claim 1, above, Bedal further discloses the use of a pressure sensing mechanism to apply a determined pressure (col 10 ln 64-col 11 ln 15). Bedal does not explicitly disclose wherein measuring a transfuse force between a transfuse roller and a part build surface comprises measuring force between the transfuse roller and a part being built on the build platform with a load cell positioned to react the load on a bearing at an end of the transfuse roller on an axel having an axis of rotation (claim 7) or wherein measuring a transfuse force further comprises: measuring force between the transfuse roller and a part being built on the build platform with a second load cell positioned to react the load on a bearing at an opposite end of the transfuse roller on its axis of rotation; and averaging the measured forces of the load cells to set the transfuse force (claim 8). However, the use of a known device based on its suitability for an intended purpose is prima facie obvious (MPEP §2144.07). As applied to the instant application, Comb teaches a method of additive manufacturing utilizing a selective layer deposition process (abstract; Fig. 4). Comb further teaches the use of load cells placed on opposing ends of the roller  for measuring the force between the transfuse roller and a part being built (strain gauges 96; paras 0084-0086; Fig. 4). Comb also teaches placing load cells at each end of the roller and averaging the measured force (para 0085-0086) It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Bedal with the load cells of Bedal because the use of load cells is known in the art for determining the pressure force between a roller and a substrate.

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedal as applied to claim 1, above, and further in view of Farah (US20150266236).

In reference to claim 9:
In addition to the discussion of claim 1, above, Bedal does not disclose wherein determining a build platform height adjustment is based on a lookup table generated based on the measured transfuse force during a calibration routine. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Farah teaches a method of additive manufacturing utilizing a selective layer deposition process (abstract; Fig. 4). Farah further teaches utilizing a calibration routine to determine real-time feedback control (para 0072). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Bedal with the calibration method of Farah because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the calibration data is used to determine the pressure and movement response during production.

In reference to claim 11:
In addition to the discussion of claim 1, above, Bedal does not disclose wherein the selective layer deposition based system prints with an electrostatographic process. However, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ANDREW L SWANSON/Examiner, Art Unit 1745